Citation Nr: 1547483	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-00 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative arthritis (hereinafter "right knee disability").

2.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative arthritis (hereinafter "left knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to July 1989.

This matter arises before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's right knee disability did not manifest objective evidence of ankylosis, instability, meniscus condition, flexion limited beyond 45 degrees, limitation of extension, tibia and fibula impairment with moderate knee disability, or acquired genu recurvatum.

2.  The Veteran's left knee disability did not manifest objective evidence of ankylosis, instability, meniscus condition, flexion limited beyond 45 degrees, limitation of extension, tibia and fibula impairment with moderate knee disability, or acquired genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5262 (2015).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5262 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations May 2011 and April 2015.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Bilateral Knee Disability

The Veteran's service-connected right and left knee disabilities are currently rated as 10 percent disabling under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  The Board notes patellofemoral syndrome is not listed in the Rating Schedule.  Accordingly, it has been rated by analogy.  38 C.F.R. § 4.27.

As will be demonstrated below, the only potentially applicable Diagnostic Codes for the Veteran's bilateral knee disability are 5257 (recurrent subluxation or lateral instability), 5260 (limitation of flexion), and 5262 (tibia and fibula impairment).  38 C.F.R. § 4.71a.  The remaining Diagnostic Codes are inapplicable as there is no evidence of ankylosis, meniscus condition, limitation of extension or acquired genu recurvatum.

Diagnostic Code 5262 provides the evaluation for tibia and fibular impairment.  38 C.F.R. § 4.17a.  A 10 percent rating is warranted where there is malunion with evidence of slight knee disability.  Id.  A 20 percent rating is warranted where there is malunion with evidence of moderate knee disability.  Id.  A 30 percent rating is warranted where there is malunion with evidence of marked knee disability.  Id.  A 40 percent rating, the highest available, is warranted for nonunion with loose motion, requiring brace.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight instability.  A 20 percent rating is warranted for moderate instability.  38 C.F.R. § 4.17a.  A 30 percent rating, the highest available, is warranted for severe instability.  Id.  

Under Diagnostic Code 5259, a noncompensable rating is warranted when leg flexion is limited to 60 degrees.  38 C.F.R. § 4.17a.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating, the highest available, is warranted where flexion is limited to 15 degrees.  Id.  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

At a May 2011 VA examination, the Veteran reported a history of daily pain in both knees and daily flare-ups precipitated by walking, or climbing in and out of his truck or a loading dock.  He reported wearing a bilateral hinged knee brace to help his pain and instability.  He also reported symptoms of unpredictable redness, warmth and swelling of either knee, rare "give way weakness and falls," locking, and daily stiffness after prolonged sitting.  A physical examination revealed no evidence of muscle atrophy, warmth, erythema, crepitus, Baker cyst swelling, or genu verum or valgum deformities.  Varus, valgus and drawer stress testing were negative for instability.  The Veteran was unable to perform Lachman testing, bilaterally, due to pain.  There was evidence of small effusions, bilaterally, and right pre-patella bursa fullness.  There was also tenderness to palpation at the lateral and media joint lines.  Range of motion testing for the right knee revealed "0- 45 degrees on the first effort, then to 50 degrees on the second, and 55 degrees on the third."  The left knee range of motion was to "45 degrees with the first effort, and then 50 degrees on two more efforts."  There were complaints of pain with range of motion testing.  Repetitive motion testing did not reveal additional functional impairments due to pain, fatigue, incoordination or instability.  X-ray findings revealed bipartite patella versus patellar fracture, as well as evidence of arthritis.

In his February 2012 Notice of Disagreement, the Veteran cited symptoms of pain, locking, and problems walking any distance.

VA treatment records (available in the Virtual VA system) show that in July 2013, the Veteran complained of pain with occasional mild swelling.  An examination of his knee revealed full range of extension and flexion limited to 125 degrees.  His knee appeared stable.  In an August 2013 VA treatment note, his gait was antalgic and his range of motion was zero to125 degrees, bilaterally.  By September 2013, there was of crepitance of knee with flexion and extension, no change in range of motion, and his knees appeared stable.

The Veteran was afforded another VA examination in April 2015.  At this time, he reported a history of flare-ups when "going up and down steps," and "bouncing in the truck."  He also reported functional impairment in the form of chronic pain.  During the physical examination, range of motion testing revealed right and left knee flexion to 110 degrees and extension to zero degrees.  The examiner indicated his range of motion did not itself contribute to functional loss.  There was pain noted on examination of flexion, but it did not result in or cause functional loss.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint, around the patella.  After repetitive testing, there was no additional functional loss.  The examiner was unable to determine, without speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups.  The examiner explained this was because the examination not conducted after a period of repeated use over time or during a flare-up.  Muscle strength testing was normal bilaterally.  There was no evidence of muscle atrophy, ankylosis, instability, recurrent effusion, recurrent patellar dislocation, or meniscus condition.  The Veteran reported regular use of a knee brace, and X-ray findings confirmed bilateral arthritis.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted because there were no objective findings indicative of marked knee disability, flexion was never limited beyond 45 degrees, and there was no objective evidence of instability outside of the Veteran's lay contentions.  Although there was evidence of small joint effusion in the April 2015 examination, such finding does not warrant a higher evaluation under Diagnostic Code 5258 as it was not accompanied by a dislocated semilunar cartilage with frequent episodes of locking and pain.  38 C.F.R. § 4.71a.  

The Board acknowledges the Veteran's lay contentions, to include his reported history of chronic pain, flare-ups, redness, warmth, swelling, instability, weakness, locking, and stiffness.  While the Veteran is competent to report the observable symptoms of his knee disabilities, the actual presence of symptoms such as instability and the degree to which that may exist requires the opinion of a trained medical professional.  As such, the Board assigns more probative weight to the medical examinations of record than to the Veteran's lay contentions.

Although the evidence demonstrates degenerative arthritis established by X-ray findings, a separate rating is not warranted under Diagnostic Code 5003 because the Veteran's limitation of motion is already contemplated under the Diagnostic Code 5262.  See 38 C.F.R. § 4.71a.  

Furthermore, the evidence of record does not suggest the Veteran experienced any additional functional impairment on repetitive testing.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In a May 2015 statement in lieu of VA Form 646, the Veteran's representative argued the April 2015 VA examiner must explain why an opinion as to whether there were additional functional limitations due to repeated use over time and flare-ups was not possible without resorting to speculation.  The Board notes an explanation was provided in the examination report (and is also summarized in this decision above).

In considering whether a staged rating is appropriate, the Board notes that in the present case, the Veteran's symptoms did not present a varying range of symptoms throughout the course of the appeal period that would warrant a staged rating.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's bilateral knee disability, the benefit-of-the-doubt rule does not apply, and the claims are denied.  38 C.F.R. § 4.3.



Final Considerations
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, the schedular rating criteria contemplate the extent and severity of the Veteran's bilateral knee disability, which is primarily productive of pain, and functional limitations.  The Veteran does not contend, and the evidence does not demonstrate, the schedular criteria are inadequate to describe the severity and symptoms of his disabilities.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disabilities and referral for extraschedular consideration is not warranted.

Furthermore, the Veteran has not specifically argued, and the record does not otherwise reflect, that his bilateral knee disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).








ORDER

Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative arthritis is denied.

Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative arthritis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


